Title: To James Madison from Thomas Jefferson, 23 September 1819
From: Jefferson, Thomas
To: Madison, James


Dear SirMonticello Sep. 23. 19.
The law establishing the University requires the Visitors to make a report annually embracing a full account of the disbursements, the funds on hand, and a general statement of the condition of the sd. University. The account of disbursements and funds belongs to the Bursar & Proctor, who are accordingly instructed to have them made up to the last day of this month. The condition of the University is our part of the Report which I presume should be made at the October session. The season for building is then near it’s close, the session of the legislature approaching, and the time proper for determining on the operations of the next year, either with or without the aid & controul of the legislature. As this is the first occasion of forming such a report, I have sketched one according to existing facts, but not being satisfied what should be exactly it’s form and matter, I inclose it to you and request your suggestions of any thing more which you think it should contain, or any thing in it, which you think should be out, & to return it by mail.
On my return from Bedford I found here a volume from the colonisation society for you under the same cover with one addressed to my self which I forward you by this mail. In the mass of my letters too was one for you, the seal of which I had broken before I observed that it was addressed to you. With a request for pardon for this inadvertence I now inclose it, unread. I hope you will be with us at least a day before our meeting on Monday the 4th. of October, as the other gentlemen are requested to be, that we may talk over our business at our leisure before the meeting in form at the University and that mrs. Madison will do us the favor of accompanying you. Ever and affectionately yours
Th: Jefferson
